Exhibit 10.4
Form of Performance Share Units Agreement
2017 Incentive Plan
20___ Award




PEABODY ENERGY CORPORATION
2017 INCENTIVE PLAN
PERFORMANCE SHARE UNITS AGREEMENT
THIS PERFORMANCE SHARE UNITS AGREEMENT (the “Agreement”), effective __________
20___, is made by and between PEABODY ENERGY CORPORATION, a Delaware corporation
(the “Company”), and the undersigned employee of the Company or a Subsidiary of
the Company (the “Grantee”). The Grant Date for the Performance Units (the
“Performance Share Units”) evidenced by this Agreement is __________ 20___ (the
“Grant Date”).
WHEREAS, the Company wishes to carry out the Plan, the terms of which are hereby
incorporated by reference and made a part of this Agreement;
WHEREAS, the Company deems it essential to the protection of its confidential
information and competitive standing in its market to have its key employees
have reasonable restrictive covenants in place;
WHEREAS, the Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing;
WHEREAS, the Company deems it essential to the optimal functioning of its
business to have its key employees provide advance notice to the Company of
their termination of employment; and
WHEREAS, the Compensation Committee of the Board (the “Committee”) has
determined that, subject to the provisions of this Agreement and the Plan, it
would be to the advantage and best interest of the Company and its shareholders
to grant the Performance Share Units evidenced hereby to the Grantee as an
incentive for his or her efforts during his or her term of service with the
Company or its Subsidiaries or Affiliates, and has advised the Company thereof
and instructed the undersigned officer to enter into this Agreement to evidence
these Performance Share Units.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereby agree as follows:
ARTICLE I
DEFINITIONS
Whenever the following terms are used in this Agreement, they shall have the
meanings specified below. Capitalized terms not otherwise defined in this
Agreement shall have the meanings specified in the Plan.
Section 1.1 -     “Affiliate” shall mean any other Person directly or indirectly
controlling, controlled by, or under common control with the Company. For the
purposes of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,


NAI-1509762920v5

--------------------------------------------------------------------------------




of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.
Section 1.2 -     “Determination Date” shall mean __________ 20___.
Section 1.3 -     “Good Reason” shall mean (a) “Good Reason” as defined in the
Grantee’s employment agreement with the Company, if any; or (b) if the Grantee
does not have an employment agreement with the Company or such agreement does
not define Good Reason, then: (i) a material reduction, other than a reduction
that generally affects all similarly-situated executives and does not exceed 10%
in one year or 20% in the aggregate over three consecutive years, by the Company
in the Grantee’s base salary from that in effect immediately prior to the
reduction; (ii) a material reduction, other than a reduction that generally
affects all similarly-situated executives, by the Company in the Grantee’s
target or maximum annual cash incentive award opportunity or target or maximum
annual equity-based compensation award opportunity from those in effect
immediately prior to any such reduction; (iii) relocation, other than through
mutual agreement in writing between the Company and the Grantee or a secondment
or temporary relocation for a reasonably finite period of time, of the Grantee’s
primary office by more than 50 miles from the location of the Grantee’s primary
office as of the Agreement date; or (iv) any material diminution or material
adverse change in the Grantee’s duties or responsibilities as they exist as of
the Agreement date (other than any diminution or change during a period of
mental or physical incapacity); provided, that (x) if the Grantee terminates the
Grantee’s employment for “Good Reason,” the Grantee shall provide written notice
to the Company at least 30 days in advance of the date of termination, such
notice shall describe the conduct the Grantee believes to constitute “Good
Reason” and the Company shall have the opportunity to cure the “Good Reason”
within 30 days after receiving such notice, (y) if the Company cures the conduct
that is the basis for the potential termination for “Good Reason” within such
30-day period, the Grantee’s notice of termination shall be deemed withdrawn and
(z) if the Grantee does not give notice to the Company as described in this
Section 1.2 within 90 days after an event giving rise to “Good Reason,” the
Grantee’s right to claim “Good Reason” termination on the basis of such event
shall be deemed waived.
Section 1.4 -     “Performance Period” shall mean January 1, 20___ through
December 31, 20___.
Section 1.5 -     “Plan” shall mean the Peabody Energy Corporation 2017
Incentive Plan, as amended or amended and restated from time to time.
Section 1.6 -     “Section 409A” shall mean Section 409A of the Code and the
applicable regulations or other guidance issued thereunder.
ARTICLE II    
GRANT OF PERFORMANCE SHARE UNITS
Section 2.1 -     Grant of Performance Share Units. Pursuant to Section 11 of
the Plan and authorization under a resolution of the Committee, the Company has
granted to the Grantee the target number of Performance Share Units set forth on
the signature page hereof upon the terms and subject to the conditions set forth
in this Agreement and the Plan. Subject to the degree of


2

--------------------------------------------------------------------------------




attainment of the applicable Performance Goals established for these Performance
Share Units, as approved by the Committee and thereafter communicated to the
Grantee (the “Statement of Performance Goals”), the Grantee may earn from 0% to
200% of the Performance Share Units. Each Performance Share Unit that becomes
nonforfeitable (“Vest,” “Vested,” or “Vesting”) represents the equivalent of one
Share subject to and upon the terms and conditions of this Agreement. The grant
of Performance Share Units was made in consideration of the services to be
rendered by the Grantee to the Company and its Subsidiaries and Affiliates and
the Grantee’s obligations under the Restrictive Covenant Agreement (as
referenced in Article IV).
Section 2.2 -     No Obligation of Employment. Nothing in this Agreement or in
the Plan shall confer upon the Grantee any right to continue in the employ of
the Company or any Subsidiary or Affiliate or interfere with or restrict in any
way the rights of the Company and its Subsidiaries or Affiliates, which rights
are hereby expressly reserved, to terminate the employment of the Grantee at any
time for any reason whatsoever, with or without Cause.
Section 2.3 -     Adjustments in Performance Share Units. In the event of the
occurrence of one of the corporate transactions or other events listed in
Sections 4.2 or 13.2 of the Plan, the Committee shall make such substitution or
adjustment as provided in Sections 4.2 or 13.2 of the Plan or otherwise in the
terms of the Performance Share Units in order to equitably reflect such
corporate transaction or other event. Any such adjustment made by the Committee
shall be final and binding upon the Grantee, the Company and all other
interested persons.
Section 2.4 -     Change in Control. In order to maintain the Grantee’s rights
with respect to the grant of Performance Share Units evidenced hereby, upon the
occurrence of a Change in Control, the Committee may take such actions with
respect to the Performance Share Units or make such modifications to the
Performance Share Units as are permitted by the Plan.
ARTICLE III    
VESTING AND FORFEITURE OF PERFORMANCE SHARE UNITS
Section 3.1 -     Normal Vesting. Unless otherwise provided in this Article III,
the Performance Share Units covered by this Agreement shall Vest to the extent
that the applicable Performance Goals described in the Statement of Performance
Goals for these Performance Share Units are certified by the Committee, in its
sole discretion, as having been achieved during the Performance Period, provided
that the Grantee has remained in continuous service with the Company or a
Subsidiary through the Determination Date.
Section 3.2 -     Effect of Certain Events. Notwithstanding the foregoing
Section 3.1 or anything to the contrary in Section 13.1 of the Plan, prior to
the Determination Date:
(a)    in the event of the Grantee’s Termination of Service either (i) within
twenty four months following a Change in Control, provided such Termination of
Service is by the Company without Cause or by the Grantee for Good Reason; or
(ii) on account of the Grantee’s death or Disability, the Performance Share
Units shall become earned and Vest on the basis of the relative achievement of
the applicable Performance Goals determined in


3

--------------------------------------------------------------------------------




accordance with Section 3.1 as if the Grantee had remained in continuous service
with the Company or a Subsidiary through the Determination Date;
(b)    in the event of the earlier of: (i) a Termination of Service on account
of Retirement, or (ii) except as provided in Section 3.2(a) above, a Termination
of Service by the Company without Cause or by the Grantee for Good Reason, a
pro-rata portion of the Performance Share Units, based on the number of days
that the Grantee provided services to the Company or a Subsidiary from the
beginning of the Performance Period through the date of Termination of Service
compared to the number of days in the Performance Period, shall become earned
and Vest on the basis of the relative achievement of the applicable Performance
Goals determined in accordance with Section 3.1 as if the Grantee had remained
in continuous service with the Company or a Subsidiary through the Determination
Date; and
(c)    in the event of the earlier of (i) a Termination of Service by the
Company for Cause, and (ii) a Termination of Service by the Grantee without Good
Reason, all Performance Share Units shall terminate and the Grantee shall not be
entitled to any Performance Share Units hereunder.
Performance Share Units that Vest and become earned in accordance with this
Section 3.2 shall be settled as set forth in Article IV of this Agreement.
ARTICLE IV    
FORM AND TIME OF PAYMENT; CONDITIONS TO GRANT AND SETTLEMENT
Section 4.1 -     Form and Time of Payment.
(a)    General. Subject to Section 4.1(c) hereof, the Grantee shall be issued
one Share for each Vested Performance Share Unit as soon as administratively
practicable after the Determination Date and the Committee’s certification as
described in Section 3.1, but in no event later than March 15, 20___.
(b)    Early Termination Events. Subject to Section 4.1(c) hereof, in the event
that the Performance Share Units Vest as provided in Section 3.2(a) or (b), the
Grantee shall be issued one Share for each Vested Performance Share Unit as soon
as administratively practicable after the Determination Date and the Committee’s
certification as described in Section 3.1, but in no event later than March 15,
20___.
(c)    Specified Employee. Notwithstanding anything in this Agreement to the
contrary, if the Grantee is a U.S. taxpayer under the Code, at the time of the
Grantee’s Termination of Service, the Grantee is a “specified employee” (as such
term is defined in Section 409A, but generally meaning one of the Company’s key
employees within the meaning of Code Section 416(i)), and the issuance of the
Common Stock pursuant to Section 4.1(b) is considered to be a “deferral of
compensation” (as such phrase is defined for purposes of Section 409A), the
Common Stock shall be issued to the Grantee on the earlier of (i) first day of
the seventh month after the Grantee’s “separation from service” with the Company
(as determined in accordance with Section 409A) and (ii) the Grantee’s death.


4

--------------------------------------------------------------------------------




Section 4.2 -     Restrictive Covenant Agreement. The Grantee shall not be
entitled to receive the Performance Share Units unless the Grantee shall have
executed and delivered the Restrictive Covenant Agreement, substantially in the
form attached hereto as Exhibit A, and such shall be in full force and effect.
Section 4.3 -     Notice Period. The Grantee may terminate the Grantee’s
employment with the Company or a Subsidiary at any time for any reason by
delivery of notice to the Company at least [sixty (60)/ninety (90)] days in
advance of the date of termination (the “Notice Period”); provided, however,
that no communication, statement or announcement shall be considered to
constitute such notice of termination of the Grantee’s employment unless it
complies with Section 5.4 hereof and specifically recites that it is a notice of
termination of employment for purposes of this Agreement; and provided, further,
that the Company may waive any or all of the Notice Period, in which case the
Grantee’s employment with the Company or a Subsidiary or Affiliate will
terminate on the date determined by the Company.
Section 4.4 -     Breach of Restrictive Covenant Agreement or Section 4.3.
Subject to Section 4.2, if the Grantee materially breaches any provision of the
Restrictive Covenant Agreement or Section 5.2 hereof, the Company may, among
other available remedies, determine that the Grantee (a) will forfeit any unpaid
portion of the Performance Share Units evidenced by this Agreement and (b) will
repay to the Company any portion of the Performance Share Units evidenced by
this Agreement previously paid to the Grantee.
Section 4.5 -     Conditions to Issuance of Shares. The Shares deliverable
hereunder may be either previously authorized but unissued Shares or issued
Shares that have been reacquired by the Company. Such Shares shall be fully paid
and nonassessable. The Company shall not be required to issue or deliver any
certificate or certificates (or other documentation that indicates ownership)
for Shares paid prior to the fulfillment of both of the following conditions:
(a)    The obtaining of approval or other clearance from any state or federal
governmental agency that the Committee, in its absolute discretion, determines
to be necessary or advisable; and
(b)    The lapse of such reasonable period of time following the grant as the
Committee may establish from time to time for administrative convenience
(subject to, and in compliance with the requirements of Section 409A).
Section 4.6 -     Rights as a Shareholder; Dividend Equivalents. The Grantee
shall not be, and shall not have any of the rights or privileges of, a
shareholder of the Company in respect of any Shares underlying Performance Share
Units evidenced by this Agreement unless and until certificates representing
such Shares shall have been issued by the Company to the Grantee or such
ownership has otherwise been indicated and documented by the Company. From and
after the Grant Date and until the earlier of (a) the time when the Performance
Share Units become nonforfeitable and are paid in accordance with this Article
IV hereof or (b) the time when the Grantee’s right to receive payment for the
Performance Share Units is forfeited in accordance with the provisions of this
Agreement, on the date that the Company pays a cash dividend (if any) to holders
of Shares generally, the Grantee shall be credited with a number of additional
Performance Share Units (which


5

--------------------------------------------------------------------------------




need not be a whole number) equal to the quotient of (x) the product of (i) the
dividend declared per Share, multiplied by (ii) the number of Performance Share
Units evidenced by this Agreement (including any Performance Share Units
representing previously-credited Dividend Equivalents), divided by (y) the Fair
Market Value of a Share on the date such dividend is paid to shareholders. Any
amounts credited pursuant to the immediately preceding sentence shall be subject
to the same applicable terms and conditions (including vesting, payment and
forfeitability) as apply to the Performance Share Units based on which the
Dividend Equivalents were credited, and such additional Performance Share Units
(rounded to the nearest whole Performance Share Unit) shall be paid in Shares at
the same time as the Performance Share Units to which they relate are paid.
Section 4.7 -     Restrictions. Performance Share Units granted pursuant to this
Agreement shall be subject to Section 5.9 of the Plan and all applicable
policies and guidelines of the Company that relate to (a) share ownership
requirements, or (b) recovery of compensation (i.e., clawbacks).
ARTICLE V    
MISCELLANEOUS
Section 5.1 -     Administration. The Committee has the power to interpret the
terms of the Performance Share Units, the Plan and this Agreement and to adopt
such rules for the administration, interpretation and application of the Plan as
are consistent therewith and to interpret or revoke any such rules. All actions
taken and all interpretations and determinations made by the Committee shall be
final and binding upon the Grantee, the Company and all other interested
persons. No member of the Committee shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan or
the Performance Share Units. In its absolute discretion, subject to applicable
law, the Board may at any time and from time to time exercise any and all rights
and duties of the Committee under the Plan and this Agreement. Notwithstanding
anything in this Agreement to the contrary, in the event that any fractional
Performance Share Unit is produced under the terms of the Plan or this
Agreement, immediately prior to payment thereof, such fractional Performance
Share Unit shall be rounded to the nearest whole Performance Share Unit; as a
result, there will be no fractional Performance Share Units to settle under this
Agreement.
Section 5.2 -     Performance Share Units Not Transferable. Neither the
Performance Share Units nor any interest or right therein or part thereof shall
be liable for the debts, contracts or engagements of the Grantee or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition is voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5.2
shall not prevent transfers by will or by the applicable laws of descent and
distribution.
Section 5.3 -     Withholding. As of the date that all or a portion of the
Performance Share Units become settled pursuant to Section 4.1 hereof, the
Company will, on a mandatory basis in accordance with Section 16.1(a) of the
Plan, withhold a number of Shares underlying the then Vested Performance Share
Units with a fair market value equal to the aggregate amount required by law to
be withheld by the Company in connection with such vesting for applicable
federal, state, local and foreign taxes of any kind. To the extent taxes are to
be withheld upon vesting for purposes of


6

--------------------------------------------------------------------------------




federal FICA, FUTA or Medicare taxes, such withholding shall be taken from other
income owed by the Company to the Grantee and the Grantee hereby agrees to such
withholding. For all purposes, the amount withheld by the Company pursuant to
this Section 5.3 shall be deemed to have first been paid to the Grantee.
Section 5.4 -     Notices. Any notice to be given under the terms of this
Agreement to the Company shall be addressed to the Chief Human Resources
Officer, with a copy to the Grantee’s supervisor, and any notice to be given to
the Grantee shall be addressed to him or her at the address set forth in the
records of the Company. By a notice given pursuant to this Section 5.4, either
party may hereafter designate a different address for notices to be given to
him, her or it. Any notice which is required to be given to the Grantee shall,
if the Grantee is then deceased, be given to the Grantee’s personal
representative if such representative has previously informed the Company of
his, her or its status and address by written notice under this Section 5.4. Any
notice shall be deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service. Notwithstanding the foregoing, any notice required or permitted
hereunder from the Company to the Grantee may be made by electronic means,
including by electronic mail to the Company-maintained electronic mailbox of the
Grantee, and the Grantee hereby consents to receive such notice by electronic
delivery. To the extent permitted in an electronically delivered notice
described in the previous sentence, the Grantee shall be permitted to respond to
such notice or communication by way of a responsive electronic communication,
including by electronic mail.
Section 5.5 -     Information Sharing. Notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement or the Restrictive Covenant
Agreement prevents the Grantee from providing, without prior notice to the
Company, information to governmental authorities regarding possible legal
violations or otherwise testifying or participating in any investigation or
proceeding by any governmental authorities regarding possible legal violations,
and for purpose of clarity the Grantee is not prohibited from providing
information voluntarily to the Securities and Exchange Commission pursuant to
Section 21F of the Exchange Act.
Section 5.6 -     Titles. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of this
Agreement.
Section 5.7 -     Pronouns. The masculine pronoun shall include the feminine and
neuter, and the singular the plural, where the context so indicates.
Section 5.8 -     Applicability of Plan. The Performance Share Units and the
Shares issued to the Grantee, if any, shall be subject to all of the terms and
provisions of the Plan, to the extent applicable to the Performance Share Units
and such Shares. In the event of any conflict between this Agreement and the
Plan, the terms of the Plan shall control.


7

--------------------------------------------------------------------------------




Section 5.9 -     Amendment. The Committee may amend this Agreement at any time,
provided that no such amendment shall materially impair the rights of the
Grantee unless reflected in a writing executed by the parties hereto that
specifically states that it is amending this Agreement.
Section 5.10 -     Severability. The invalidity or unenforceability of any
provision of the Plan or this Agreement shall not affect the validity or
enforceability of any other provision of the Plan or this Agreement, and each
provision of the Plan and this Agreement shall be severable and enforceable to
the extent permitted by law.
Section 5.11 -      Dispute Resolution. Any dispute or controversy arising under
or in connection with this Agreement shall be resolved by arbitration in St.
Louis, Missouri. Arbitrators shall be selected, and arbitration shall be
conducted, in accordance with the rules of the American Arbitration Association.
The Company shall pay or reimburse any legal fees in connection with such
arbitration in the event that the Grantee prevails on a material element of his
or her claim or defense. Payments or reimbursements of legal fees made under
this Section 5.11 that are provided during one calendar year shall not affect
the amount of such payments or reimbursements provided during a subsequent
calendar year, payments or reimbursements under this Section 5.11 may not be
exchanged or substituted for another form of compensation to the Grantee, and
any such reimbursement or payment will be paid within sixty (60) days after the
Grantee prevails, but in no event later than the last day of the Grantee’s
taxable year following the taxable year in which he incurred the expense giving
rise to such reimbursement or payment. This Section 5.11 shall remain in effect
throughout the Grantee’s employment with the Company or any Subsidiary and for a
period of five (5) years following the Grantee’s Termination of Service.
Section 5.12 -     Section 409A.
(a)    To the extent applicable, this Agreement is intended to comply with
Section 409A so that the income inclusion provisions of Section 409A(a)(1) of
the Code do not apply to the Grantee, and this Agreement shall be construed,
interpreted and administered in a manner that is consistent with this intent and
the requirements for avoiding additional taxes or penalties under Section 409A.
Notwithstanding the foregoing, in no event shall the Company be liable for all
or any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of Section 409A.
(b)    Except as permitted under Section 409A, any deferred compensation (within
the meaning of Section 409A) payable to the Grantee or for the Grantee’s benefit
under this Agreement and grants hereunder may not be reduced by, or offset
against, any amount owing by the Grantee to the Company or any of its
Subsidiaries.
(c)    In the event that the Company determines that any amounts payable
hereunder may be taxable to the Grantee under Section 409A prior to the payment
and/or delivery to the Grantee of such amount, the Committee may adopt such
amendments to the Agreement, and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Performance Share Units and this Agreement.


8

--------------------------------------------------------------------------------




(d)    Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, the
Company reserves the right to make amendments to this Agreement and the terms of
the Performance Share Units as the Company deems necessary or desirable to avoid
the imposition of taxes or penalties under Section 409A. In any case, neither
the Company nor any of its Subsidiaries or affiliates will have any obligation
to indemnify or otherwise hold the Grantee harmless from any or all of such
taxes or penalties.
Section 5.13 -     Governing Law. The laws of the State of Delaware shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.


Section 5.14 -     Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signatures to this Agreement
transmitted by facsimile, electronic mail, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.
Section 5.15 -     Acceptance of the Plan. The Grantee hereby acknowledges
receipt of a copy of the Plan and this Agreement. The Grantee has read and
understands the terms and provisions thereof, and accepts the Performance Share
Units subject to all the terms and conditions of the Plan and this Agreement.
The Grantee acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Performance Share Units and that the Grantee has
been advised to consult a tax advisor prior to such vesting or settlement.




[SIGNATURE PAGE FOLLOWS]


9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.


 
 
PEABODY ENERGY CORPORATION
 
 
btu20200331ex104image1.gif [btu20200331ex104image1.gif]
 
 
Paul V. Richard
 
 
Senior Vice President
Chief Human Resources Officer
 
 
 
 
 
 





Note: The Grantee is deemed to have executed this Agreement upon clicking
“Accept” in the Plan’s online administration site.


























10

--------------------------------------------------------------------------------





Exhibit A
RESTRICTIVE COVENANT AGREEMENT
THIS RESTRICTIVE COVENANT AGREEMENT (the “RCA”) dated __________ 20___, is by
and between PEABODY ENERGY CORPORATION, a Delaware corporation (the “Company”),
and (“Grantee”).
WHEREAS, Grantee is a recipient of a 20___ Performance Share Units Grant
(“Award”) under the Company’s Peabody Energy Corporation 2017 Incentive Plan, as
amended from time to time (the “Plan,” and such award, the “Award”);
WHEREAS, Grantee acknowledges and agrees that he or she has access to and/or
knowledge of certain trade secrets and other Confidential Information regarding
the Company;
WHEREAS, the Company has spent and will continue to expend substantial amounts
of time, money, and effort to develop its Confidential Information and Grantee
acknowledges benefitting from these efforts;
WHEREAS, the Company deems it essential to the protection of its Confidential
Information and competitive standing in its market to have recipients of Awards
subject to reasonable restrictive covenants;
WHEREAS, Grantee agrees and acknowledges that the Company has a legitimate
interest to protect its confidential information and competitive standing; and
NOW THEREFORE, in consideration for the provisions stated below, and intending
to be legally bonded thereby, the parties agree as follows.
1.Grantee has been informed and is aware that the execution of this RCA is a
necessary term and condition of Grantee’s receipt of the Award.
2.The term “Confidential Information” as used in this RCA shall be broadly
interpreted to include, without limitation, materials and information (whether
in written, electronic or other form and whether or not identified as
confidential at the time of disclosure) concerning technical matters, business
matters, business plans, operations, opportunities, plans, processes,
procedures, standards, strategies, policies, programs, software, schematics,
models, systems, results, studies, analyses, compilations, forecasts, data,
figures, projections, estimates, components, records, methods, criteria,
designs, quality control, research, samples, work-in-progress, prototypes, data,
materials, clients and prospective clients, customer lists, contracts, projects,
suppliers, referral sources, sales, marketing, bidding, purchasing, personnel,
financial condition, assets, inventory, accounts payable, accounts receivable,
tax matters, books of account, financing, collections, intellectual property,
trade secrets and all other know-how and information of the Company or any
subsidiary of the Company which has not been published or disclosed to the
general public.
a.    While employed by the Company and at all times thereafter, Grantee will
keep Confidential Information, including trade secrets, confidential and shall
not, directly


1

--------------------------------------------------------------------------------




or indirectly, use for himself or herself or use for, or disclose to, any party
other than the Company, or any subsidiary of the Company (other than in the
ordinary course of Grantee’s duties for the benefit of the Company or any
subsidiary of the Company), any Confidential Information.
b.    At the termination of Grantee’s employment or at any other reasonable time
the Company or any of its subsidiaries may request, Grantee shall promptly
deliver to the Company all memoranda, notes, records, plats, sketches, plans or
other documents (including, without limitation, any “soft” copies or
computerized or electronic versions thereof) containing Confidential
Information, including trade secrets or any other information concerning
Company’s business, including all copies, then in Grantee’s possession or under
Grantee’s control whether prepared by Grantee or others.
c.    Notwithstanding the foregoing paragraphs, Company employees, contractors,
and consultants may disclose trade secrets in confidence, either directly or
indirectly, to a Federal, State or local government official or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or in a complaint or other document filed in a lawsuit or other proceeding
if such filing is made under seal. Additionally, Company employees, contractors,
and consultants who file retaliation suits for reporting a suspected violation
of law may disclose related trade secrets to their attorney and use them in
related court proceedings, as long as the individual files documents containing
the trade secret under seal and does not otherwise disclose the trade secret
except pursuant to Court Order.
3.In consideration of the Company’s obligations under the Performance Share
Units Agreement (the “Agreement”), Grantee agrees that while employed by the
Company and for a period of [six (6)/twelve (12)] months thereafter, without the
prior written consent of the Board of Directors of the Company (the “Board”), he
or she shall not, directly or indirectly, as principal, manager, agent,
consultant, officer, director, stockholder, partner, investor, lender or
employee or in any other capacity, carry on, be engaged in or have any financial
interest in, any entity which is in competition with the business of the Company
or its subsidiaries.
4.In consideration of the Company’s obligations under the Agreement, Grantee
agrees that while employed by the Company and for a period of [six (6)/twelve
(12)] months thereafter, without the prior written consent of the Board, he or
she shall not, on his or her own behalf or on behalf of any person, firm or
company, directly or indirectly, (a) solicit or offer employment to or hire any
person who is or has been employed by the Company or its subsidiaries at any
time during the twelve (12) months immediately preceding such solicitation or
(b) solicit or entice away or in any manner attempt to persuade any client,
vendor, partner, customer or prospective customer of the Company to discontinue
or diminish his, her or its relationship or prospective relationship with the
Company or to otherwise provide his, her or its business to any corporation,
partnership or other business entity which engages in any line of business in
which the Company is engaged (other than the Company).
5.For purposes of this RCA, an entity shall be deemed to be in competition with
the Company if it enters into or engages in any business or activity that
substantially and directly


2

--------------------------------------------------------------------------------




competes with the business of the Company. For purposes of this paragraph 5, the
business of the Company is defined to be: development of new thermal and
metallurgical mines, active metallurgical and thermal coal mining, preparation
and sale; the marketing, brokering and trading of metallurgical and thermal
coal; and the optimization of our metallurgical and thermal coal reserves; in
each case by the Company and its direct and indirect subsidiaries or affiliated
or related companies. Notwithstanding this paragraph 5 or paragraph 8, nothing
herein shall be construed so as to preclude Grantee from investing in any
publicly or privately held company, provided that no such investment in the
equity securities of an entity with publicly traded equity securities may exceed
one percent (1%) of the equity of such entity, and no such investment in any
other entity may exceed five percent (5%) of the equity of such entity, without
the prior written approval of the Board.
6.Grantee agrees that he or she will not at any time make, directly or
indirectly, any negative, derogatory, disparaging or defamatory comment, whether
written, oral or in electronic format, to any reporter, author, producer or
similar person or entity or to any general public media in any form (including,
without limitation, books, articles or writings of any other kind, as well as
film, videotape, audio tape, computer/Internet format or any other medium) that
concerns directly or indirectly the Company its business or operations, or any
of its current or former agents, employees, officers, directors, customers or
clients. Grantee understands that nothing in this section or this RCA limits
Grantee’s ability to communicate with any government agencies or otherwise
participate or cooperate with an investigation conducted by the Equal Employment
Opportunity Commission, the Securities and Exchange Commission, or other similar
agency, including providing documents or other information, without notice to
the Company.
7.Upon the termination of Grantee’s employment for any reason, Grantee or his or
her estate shall surrender to the Company all correspondence, letters, files,
contracts, mailing lists, customer lists, advertising materials, ledgers,
supplies, equipment, checks, and all other materials and records of any kind
that are the property of the Company or any of its subsidiaries or affiliates,
that may be in Grantee’s possession or under his control, including, without
limitation, any “soft” copies or computerized or electronic versions thereof.
8.Grantee agrees that the covenant not to compete, the covenants not to solicit
and the covenant not to make disparaging comments are reasonable under the
circumstances and will not interfere with his or her ability to earn a living or
otherwise to meet his or her financial obligations. Grantee and the Company
agree that if in the opinion of any court of competent jurisdiction such
restraint is not reasonable in any respect, such court shall have the right,
power and authority to excise or modify such provision or provisions of this
covenant which appear unreasonable and to enforce the remainder of the covenant
as so amended. Grantee agrees that any breach of the covenants contained in this
RCA would irreparably injure the Company. Accordingly, Grantee agrees that, in
the event that Grantee violates this RCA, the Company may, in addition to
pursuing any other remedies it may have in law or in equity, cease making any
payments otherwise required under the agreements evidencing the Award, cancel
and recoup any portion of the Award already paid to the extent required by law,
regulation or listing requirement, or permitted by any Company policy adopted
pursuant thereto. The Company may also seek an injunction against Grantee from
any court having jurisdiction over the matter restraining any further violation
of this RCA by Grantee.


3

--------------------------------------------------------------------------------




9.No waiver or modification of all or any part of this RCA will be effective
unless set forth in a written document signed by both the Company and Grantee
expressly indicating their intention to waive or modify the specified provisions
of this RCA. If the Company chooses not to enforce its rights in the event
Grantee or any other recipient of an Award breaches some or all of the terms of
this RCA, the Company’s rights with respect to any such breach shall not be
considered a waiver of a future breach by Grantee of this RCA, regardless of
whether the breach is of a similar nature or not.
10.This RCA accurately sets forth and entirely sets forth the understandings
reached between Grantee and the Company with respect to the matters treated
herein. If there are any prior written or oral understandings or agreements
pertaining to the subject matter addressed in this RCA, they are specifically
superseded by this RCA and have no effect, except, should Grantee be subject to
non-compete and non-solicitation obligations (“Restrictive Covenants”) pursuant
to an employment agreement or other agreement between Grantee and Company or one
of its subsidiaries or affiliates, Grantee shall continue to be bound by the
terms of those Restrictive Covenants and they shall run concurrently with those
set forth in this RCA. This RCA is binding on Grantee and the Company, and our
respective successors, assigns and representatives.
11.Because of Company’s and Grantee’s substantial contacts with the State of
Missouri, the fact that Company’s headquarters is located in Missouri, the
parties’ interests in ensuring that disputes regarding the interpretation,
validity, and enforceability of this RCA are resolved on a uniform basis, and
Company’s making and execution of this Agreement in Missouri, the parties agree
that the RCA shall be interpreted and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. The parties agree
that the exclusive venue and jurisdiction for any litigation concerning or
arising out of or based on this RCA shall be the federal and state courts
located in Missouri. The parties expressly consent to the personal jurisdiction
and venue of said courts. The provisions of this paragraph shall not restrict
the ability of Company or Grantee to enforce in any court any judgment obtained
in Missouri federal or state court.
[SIGNATURE PAGE FOLLOWS]




4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this RCA has been executed and delivered by the parties
hereto.


 
 
PEABODY ENERGY CORPORATION
 
 
btu20200331ex104image1.gif [btu20200331ex104image1.gif]
 
 
Paul V. Richard
 
 
Senior Vice President
Chief Human Resources Officer



Note: Grantee is deemed to have executed this Agreement upon clicking “Accept”
in the Plan’s online administration site.


5

--------------------------------------------------------------------------------




Statement of Performance Goals
This Statement of Performance Goals applies to the Performance Share Units
granted to the Grantee on the Grant Date as evidenced by the Performance Share
Units Agreement between the Company and the Grantee (the “Agreement”).
Capitalized terms used in this Statement of Performance Goals that are not
specifically defined in this Statement of Performance Goals have the meanings
assigned to them in the Agreement or in the Plan, as applicable.
1.
Definitions. For purposes hereof, as determined by the Committee:

(a)
“Average Invested Capital” shall mean the sum of (i)(A) the total debt of the
Company and (B) the total equity of the Company, as determined using the
four-quarter average derived from balances reported in quarterly public filings,
minus (ii) Excess Cash.

(b)
“Environmental Reclamation” shall mean the amount of acres graded compared to
the amount of acres disturbed, whereas the term “graded” means returning the
land to the final contour grading prior to soil replacement and the term
“disturbed” means new acres impacted for mining purposes.

(c)
“Excess Cash” shall mean the Company’s unrestricted cash reserves, as determined
using the four-quarter average derived from balances reported in quarterly
public filings, minus $800 million, plus unused available liquidity under any
credit arrangements for each period.

(d)
“Net Operating Profit After Tax” shall mean the annual operating profit of the
Company, as publicly reported, excluding (i) the amortization of sales
contracts, (ii) any non-recurring charges associated with the early settlement
or termination of Company liabilities, mine closures, or employee separation
programs, and as adjusted by the amount of taxes paid or received for such year
in cash, and (iii) any impairment charges recorded in conjunction with
revaluation of assets as a result of joint ventures or similar transactions with
third parties.

(e)
“Peer Group” shall mean the entities set forth on Exhibit A hereto. In terms of
mandatory adjustments to the Peer Group during the Performance Period: (i) if
any member of the Peer Group files for bankruptcy and/or liquidation, is
operating under bankruptcy protection, or is delisted from its primary stock
exchange because it fails to meet the exchange listing requirement, then such
entity will remain in the Peer Group, but RTSR for the Performance Period will
be calculated as if such entity achieved Total Shareholder Return placing it at
the bottom (chronologically, if more than one such entity) of the Peer Group;
(ii) if, by the last day of the Performance Period, any member of the Peer Group
has been acquired and/or is no longer existing as a public company that is
traded on its primary stock exchange (other than for the reasons as described in
subsection (i) above), then such entity will not remain in the Peer Group and
RTSR for the Performance Period will be calculated as if such entity had never
been a member of the Peer Group; and (iii) except as otherwise described in
subsection (i) and (ii) above, for purposes of this Statement of Performance
Goals,



6

--------------------------------------------------------------------------------




for each of the members of the Peer Group, such entity shall be deemed to
include any successor to all or substantially all of the primary business of
such entity at end of the Performance Period.
(f)
“Relative Total Shareholder Return” or “RTSR” shall mean the percentile rank of
the Company’s Total Shareholder Return as compared to (but not included in) the
Total Shareholder Returns of all members of the Peer Group, ranked in descending
order, at the end of the Performance Period.

(g)
“Return on Invested Capital” or ROIC” shall mean the quotient of Net Operating
Profit After Tax divided by Average Invested Capital for the applicable year in
the Performance Period.

(h)
“Total Shareholder Return” shall mean, with respect to each of the Common Stock
and the common stock of each of the members of the Peer Group, a rate of return
reflecting stock price appreciation, plus the reinvestment of dividends in
additional shares of stock, from the beginning of the Performance Period through
the end of the Performance Period. For purposes of calculating Total Shareholder
Return for each of the Company and the members of the Peer Group, the beginning
stock price will be based on the average of the twenty (20) trading days
immediately prior to the first day of the Performance Period on the principal
stock exchange on which the stock then traded and the ending stock price will be
based on the average of the twenty (20) trading days immediately prior to the
last day of the Performance Period on the principal stock exchange on which the
stock then trades.

2.
Calculation of Performance Share Units Earned. Eighty percent (80%) of the
target Performance Share Units award evidenced by this Agreement (the “ROIC
PSUs”) shall be earned based on achievement of ROIC during the Performance
Period and twenty percent (20%) of the target Performance Share Units award
evidenced by this Agreement (the “ENV PSUs”) shall be earned based on
achievement of Environmental Reclamation during the Performance Period.
Following the Performance Period, the Committee shall determine whether and to
what extent ROIC and Environmental Reclamation goals have been satisfied for the
Performance Period and shall determine the percentage of target Performance
Share Units that shall become Vested under the Agreement in accordance with the
following ROIC Performance Matrix and Environmental Reclamation Performance
Matrix, subject to Section 5 of this Statement of Performance Goals:

(a)
ROIC Performance Matrix. The percentage of target ROIC PSUs earned shall be
determined (rounded down to the nearest whole Performance Share Unit) based on
achievement of ROIC during the Performance Period (i.e., the average of annual
ROIC for each calendar year 20___, 20___ and 20___) as follows:





7

--------------------------------------------------------------------------------




Performance Level
ROIC for Performance Period
ROIC PSUs Earned
Below Threshold
Below 5%
0%
Threshold
5%
50%
Target
10%
100%
Maximum
15% or above
200%



To the extent the ROIC Percentile Ranking is between the listed rankings, then
the percentage of target ROIC PSUs earned shall be determined using linear
interpolation.


(b)
Environmental Reclamation Performance Matrix. The percentage of target ENV PSUs
earned shall be determined (rounded down to the nearest whole Performance Share
Unit) based on achievement of Environmental Reclamation during the Performance
Period (i.e., the average of 20___ ratio, 20___ ratio and 20___ ratio) as
follows:



Performance Level
Environmental Reclamation for Performance Period
ENV PSUs Earned
Below Threshold
Below 0.8 to 1
0%
Threshold
0.8 to 1 (Grading 20% less land than is disturbed)
50%
Target
1.0 to 1 (Grading an equal amount of land than is disturbed)
100%
Maximum
1.2 to 1 (Grading 20% more land than is disturbed) or a ratio greater than 1.2
to 1
200%



To the extent the Environmental Reclamation Percentile Ranking is between the
listed rankings, then the percentage of target ENV PSUs earned shall be
determined using linear interpolation.


3.
RTSR Modifier. Notwithstanding anything in this Statement of Performance Goals
to the contrary, the total number of Performance Share Units that become earned
pursuant to Section 2 of this Statement of Performance Goals (that is, the sum
of the Vested ROIC PSUs and Vested ENV PSUs) shall be adjusted, either upwards
or downwards, in accordance with the table below in the event that the Company’s
RTSR Percentile Ranking for the Performance Period is as follows:





8

--------------------------------------------------------------------------------




RTSR Percentile Ranking
Payout Adjustment
Below 25th percentile
Decrease payout percentage by 25 percentage points
Between 25th and 75th percentile
0%
Above 75th percentile
Increase payout percentage by 25 percentage points



provided, however, that in no event shall the Grantee earn more than 200% of the
target number of Performance Share Units evidenced by this Agreement after the
RTSR modifier is applied, and further, provided, that in no event shall the RTSR
modifier be applied to increase the total number of Performance Share Units that
become earned pursuant to Section 2 of this Statement of Performance Goals if
the Company’s Total Shareholder Return for the Performance Period is negative.


Exhibit B attached to this Statement of Performance Goals illustrates how the
RTSR modifier will be applied.




9

--------------------------------------------------------------------------------




EXHIBIT A


RTSR Peer Group Entities


Index/Ticker
Company
ARCA:KOL
VanEck Vectors Coal ETF
NYSE:ARCH
Arch Coal, Inc.
NYSE:CEIX
CONSOL Energy Inc.
TSX:TECK.B
Teck Resources Limited
NYSE: CTRA
Contura Energy, Inc.
NYSE: HCC
Warrior Met Coal, LLC
ASX: CRN
Coronado Global Resources Inc.
ASX: WHC
Whitehaven Coal Limited
NasdaqGS:ARLP
Alliance Resource Partners, L.P.
NYSE:FELP
Foresight Energy LP
NasdaqCM:HNRG
Hallador Energy Company
NYSE:NRP
Natural Resource Partners L.P.
ASX: NHC
New Hope Corporation Limited
ASX:S32
South32 Limited







10

--------------------------------------------------------------------------------




EXHIBIT B


Illustration of Application of RTSR Modifier


Assume the following facts for purposes of this illustration:


Target number of Performance Share Units:
25,000
Total number of Performance Share Units earned based on achievement of the ROIC
and Environmental Reclamation performance goals (expressed as a percentage),
prior to applying the RTSR modifier (the “Pre-Modifier Earned PSU Percentage”):
110% of target number of Performance Share Units (i.e., 27,500 Performance Share
Units)



Based on the facts set forth above, the RTSR modifier will be applied to the
Pre-Modifier PSUs as follows:


•
If the RTSR Percentile Ranking is less than the 25th percentile, the
Pre-Modifier Earned PSU Percentage is decreased by 25 percentage points, which
results in a total payout of 85% of the Target Number of Performance Share Units
(i.e., 21,250 PSUs).

•
If the RTSR Percentile Ranking is between the 25th percentile and 75th
percentile, the Pre-Modifier Earned PSU Percentage remains unchanged, which
results in a total payout of 110% of the Target Number of Performance Share
Units (i.e., 27,500 PSUs).

•
If the RTSR Percentile Ranking is greater than the 75th percentile, the
Pre-Modifier Earned PSU Percentage is increased by 25 percentage points, which
results in a total payout of 135% of the Target Number of Performance Share
Units (i.e., 33,750 PSUs).



11